Exhibit 10.16.3

Amendment No. 3 the “Amendment”) To

Employment Agreement (the “Employment Agreement”) between

Robert Cahill (“Employee”) and Univision Management Co. (“Company”)

Employee and Company agree to amend the Employment Agreement as follows:

1.             Term.  The Term of the Employment Agreement is extended through
December 31, 2009, unless earlier terminated in accordance with the provisions
of the Employment Agreement.

2.             Base Salary.  The annual Base Salary rate will be Eight Hundred
Twenty Five Thousand Dollars ($825,000) for the period of the Term from
January 1, 2007 through December 31, 2009.

3.             Effective Date of Amendment.  Upon execution by Employee and
Company, this Amendment will become effective as of January 1, 2007.

4.             Other.  Except as provided in this Amendment, all other terms and
conditions in the Employment Agreement will remain in full force and effect, and
the Employment Agreement, as amended hereby, is ratified and confirmed.

UNIVISION MANAGEMENT COMPANY

 

 

By:

     /s/ Andrew Hobson

 

 

 

     Andrew Hobson

 

 

     SEVP, Chief Financial Officer and
     Chief Strategic Officer

 

 

 

By:

     /s/ Robert Cahill

 

 

     Robert Cahill

 


--------------------------------------------------------------------------------